Citation Nr: 0504330	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  97-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Evaluation of residuals of fractures of the right 2nd and 
3rd metatarsals, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to December 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The decision granted service 
connection for residuals of fractures of the right 2nd and 
3rd metatarsals and assigned it a noncompensable rating 
effective from January 1996.  It denied service connection 
for a back disorder.  The veteran appealed the decision.

In October 1997, the veteran was afforded a personal hearing 
before a hearing officer at the RO.

In August 1999 and April 2001, the Board remanded the present 
matter for additional development and due process concerns.  

In May 2003, the RO changed the initial rating for the 
veteran's residuals of fractures of the right 2nd and 3rd 
metatarsals from noncompensable to 10 percent, effective from 
January 1996, and included as part and parcel of the 
disability associated plantar fasciitis and Achilles 
tendonitis.

The case has been returned for further appellate review.

The issue of the evaluation of right 2nd and 3rd metatarsal 
fractures is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current chronic back disorder was not 
manifest during service and is unrelated to service.

2.  Arthritis of the lumbosacral spine was not manifest in 
service or within 1 year of separation.


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
letters from the RO to the veteran in January 2002 and March 
2004.  In this case, the claimant was informed of the duties 
to notify and to assist, and to obtain records and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  The claimant has been provided notice of what 
VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was deficient.  The veteran was also provided notice 
that he should submit pertinent evidence in his possession 
per 38 C.F.R. § 3.159(b)(1).  He was advised of how and where 
to send this evidence and how to ensure that it was 
associated with his claim.  He was also advised of the 
evidence obtained and considered by the RO in a March 1997 
statement of the case and May 1998, September 1999, January 
2000, May 2003 and August 2004 supplemental statements of the 
case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
stated that the United States Court of Appeals for Veteran 
Claims (Court) was not holding that where pre-AOJ-
adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  The May 2003 and 
August 2004 supplemental statements of the case constitute 
subsequent process.  

Thus, in sum, the claimant was informed of the duty to 
notify, assist, and obtain records, and  to provide 
examinations and opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  The claimant has been provided notice of what VA was 
doing to develop the claim, notice of what the claimant could 
do to help the claim and notice of how the claim was still 
deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record, and has afforded the veteran a VA 
examination.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and no additional pertinent 
evidence was submitted.  There is no indication that there is 
any additional relevant competent evidence to be obtained 
either by VA or by the claimant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Background

The service medical records reveal a complaint of a sudden 
crampy pain in the veteran's right upper back, aggravated by 
deep respiration, in December 1981.  Clinical examination 
revealed no pain to palpation over the right rear back.  The 
assessment was muscle spasm.  

On a January 1982 service examination, the veteran denied 
arthritis, muscle pain or cramps, painful joints, backaches, 
and weakness.  Clinical evaluation of the veteran's spine, 
other musculoskeletal, and neurologic was normal.  

Emergency treatment was rendered in May 1984 after the 
veteran complained of being in a motorcycle accident.  
Observation revealed multiple abrasions, including to the 
left side of his back.  Multiple abrasions were assessed.  
The following day, persistent pain in the left knee was 
reported.

On November 1984 service examination, the veteran denied 
arthritis, muscle pain or cramps, painful joints, backaches, 
and weakness.  Clinical evaluation of the veteran's spine, 
other musculoskeletal, and neurologic was normal.  

In March 1985, the veteran reported that he had been lifting 
weights and noticed in the morning that his back was a little 
painful.  The pain increased the next day, and he was 
complaining of pain increased with movement.  Clinically, 
there was slight tenderness to the mid-lower back and pain 
with bending forward.  Bending was decreased to about 65 
degrees.  He had no pain with palpation.  There was no leg 
pain or tingling.  Neurological checks were good.  The 
assessment was muscle strain mid back.  

On October 1985 service physical and flight examination, the 
veteran denied arthritis, muscle pain or cramps, painful 
joints, backaches, and weakness.  No abnormalities were 
reported on clinical evaluation of the veteran's spine, other 
musculoskeletal, and neurologic systems.  

In February 1988, April 1989, and June 1990 service dental 
health questionnaires, the veteran denied having arthritis 
and painful joints.  

On December 1990 overseas screening (Middle East) 
examination, the veteran stated that he was presently in good 
health.  He denied having or having had swollen or painful 
joints, arthritis, rheumatism, bursitis, joint deformity, 
recurrent back pain, foot trouble, neuritis, and paralysis.  
Clinical evaluation of the veteran's spine, other 
musculoskeletal, and neurologic was normal.  

In July 1991, January 1992, March 1993, and September 1994 
service dental health questionnaires, the veteran denied 
having arthritis and painful joints.  

On service retirement examination in October 1995, the 
veteran did not indicate whether he had arthritis, 
rheumatism, or bursitis.  He denied bone, joint, or other 
deformity.  He reported having or having had recurrent back 
pain.  The physician summarized and elaborated that the 
veteran stated that 2-3 times a year, he got back pain which 
resolved in a day or 2.  Physical examination of the spine 
was normal.

In an October 1995 officer physical examination 
questionnaire, the veteran reported that since his last 
examination, he seldom had lower/upper back pain.  He 
reported that he did not have arthritis.  

On clinical evaluation on service retirement examination in 
October 1995, the veteran's lower extremities, spine, and 
neurologic were normal.

In a January 1996 VA Form 21-526, the veteran indicated that 
back disability began in July 1980 and treatment began in 
December 1981.  

On VA examination in May 1996, the veteran complained of 
occasional intermittent back pain.  He reported that he 
suffered back pain often subsequent to a motorcycle accident 
in 1985.  Clinical evaluation revealed his carriage was 
erect.  The range of motion of his back was normal.  His 
posture and gait were normal.  Neurologically, the patellar 
reflexes were equal and active.  Recurrent back strain was 
diagnosed.  X-rays revealed a normal lumbosacral spine.

In February 1997, the veteran reported that his first 
occurrences of back pain/muscle spasm began while on sea duty 
1981-1983.  They subsided and then began again while on sea 
duty 1986-1988.  He attributed his back problems to the poor 
support of shipboard beds.  He stated that he had discussed 
back problems with corpsmen and doctors and was given some 
Motrin and/or Tylenol #3.  

A private MRI report of October 1997 revealed herniated disc 
at L4-L5 and likely disc protrusion at L5-S1.

During the veteran's hearing in October 1997, he testified 
that in service, he self medicated with Motrin and Tylenol 
III.  He was in an automobile accident in October 1996 and 
was rear ended and hurt his back.  He stated that an MRI was 
performed and he had an L4-5 disk that was broken and turned 
and fractured.  He stated that it was being attributed to 
being rear-ended.  He had told a neurologist that he had some 
minor back problems before the wreck, like he would sneeze 
and get a muscle spasm that would last a day or two; and in 
getting up in the morning, he would be a little bit stiff.  
After the accident, he had a significant change in his 
lifestyle.  After about a month, he almost could not walk.  
Before the wreck, there was stiffness and aches and pains 
from time to time that lasted maybe from minutes to a day or 
2.  

A December 1997 private medical record from Dr. Di Carlo 
indicates that on examination reflexes were 2 in the knees 
and ankles.  Pinprick was diminished over the left L4, L5, 
and over the right L4 and S1 dermatomes in the lower 
extremities.  Back examination revealed moderate decrease in 
range of motion on flexion, extension, tilting, and rotation.  
Straight leg raising was positive bilaterally with Lasegue 
maneuver positive at 15 degrees bilaterally.  Sciatic notch 
and gluteal region tenderness were noted.  It was noted that 
a somatosensory evoked response study of the veteran's lower 
extremities was performed in April 1997 and that it was 
abnormal due to prolonged cortical response latencies on 
stimulation of the left and right posterior tibial nerves.  
The dermatomal study was abnormal due to prolonged response 
latencies on stimulation of the left and right L5 and S1 
dermatomes.  The diagnosis was lumbosacral radiculopathy 
involving the left L4 and left and right L5 and S1 levels, as 
shown by clinical neurological examination and/or SEP 
results.  Within the limits of medical probability, the above 
lesions were felt to be caused by "the above mentioned" 
motor vehicle accident.  The beginning of the report was not 
submitted, and the motor vehicle accident alluded to is not 
mentioned elsewhere in the report.  A November 1998 letter 
from the veteran enclosing Dr. Di Carlo's report states that 
the evaluation was made following an accident in October 
1996.

On VA spine examination in December 1997, the veteran arose 
and sat in a chair with ease and he had no postural 
abnormalities.  Flexion was 24 degrees to the right and 20 to 
the left.  Forward flexion was 98 degrees, and backward 
extension was 30 degrees.  X-rays of the lumbosacral spine 
revealed the vertebral bodies and associated disc spaces were 
within normal limits.  The impression was normal lumbar 
spine.  The diagnosis was lumbosacral strain with no 
demonstrable residual.  

A November 2000 report from Dr. Kirkpatrick lists a diagnosis 
of degenerative disc disease of the lumbar spine.  It notes 
that he had reviewed details of the veteran's history and 
physical contained on a data sheet, and that he had reviewed 
several notes of an outside record from the veteran's past 
military service activities.  The veteran had presented for 
evaluation of back pain.  The veteran reported intermittent 
low back pain with numbness on the right lateral leg and side 
of the back.  This had been intermittent since the 1980's, 
with onset of numbness about 6 months before Dr. 
Kirkpatrick's November 2000 evaluation.  Physical examination 
revealed mild back pain with sitting root test bilaterally.  
An MRI from September 2000 demonstrated degenerative disc 
disease at L4-5 and L5-S1 and a herniated nucleus pulposus at 
L5-S1.  Since the veteran gave a clear history that his 
symptoms began with an episode in the military when he was 
lifting weights, and had a previous injury on a motorcycle 
where his back was part of the injury, Dr. Kirkpatrick felt 
that it was likely that his symptoms stemmed from his 
injuries, as he was asymptomatic prior to these and his 
symptoms had been chronic and recurring since these episodes.  

On VA spine examination in January 2002, the veteran reported 
that when he was on active duty between 1983 and 1984, he had 
a motor vehicle accident.  He was riding a motorcycle and 
fell off, injuring his lower back and right foot.  He had 
been experiencing pain in the lower back since that time.  
Examination was accomplished  The examiner also reviewed the 
claims file.  He noted a podiatry consultation, a lumbosacral 
spine X-ray being negative, a feet X-ray being negative, and 
electromyogram of the lower extremities being normal.  He 
noted that the veteran had a current back disorder of 
degenerative joint disease of the lumbar spine on MRI of the 
lumbar spine.  Review of service records resulted in a 
notation of back pain aggravated by deep breathing diagnosed 
as muscle spasm in 1981.  It also resulted in a notation of a 
motor vehicle accident in 1984 with treatment for multiple 
abrasions and left knee injury.  In 1985, there was back pain 
while lifting weights, diagnosed as muscle strain mid back.  
He indicated that he was asked for a medical opinion of the 
etiological relationship between the currently diagnosed 
degenerative joint disease of the lumbar spine and back pain 
documented in the service medical records.  He stated that 
service medical records had been reviewed.  He stated that 
there was no history of a back injury, and that no back X-ray 
had been done.  He opined that the currently diagnosed back 
condition was unrelated to the back condition in service.  

In May 2004, Dr. Kynerd stated that he saw the veteran in 
November 2003 and December 2003 and discussed his history and 
concerns with him on his initial visit, performed an 
examination, and made copies of some of his records for later 
review.  He stated that the veteran's military records 
indicated a motorcycle accident in May 1984 with abrasions to 
his left lower back at the hip level.  Subsequently, he had 
tripped on a curb playing football in April 1985, fracturing 
his right 3rd and 4th metatarsals.  Since the time of the 
accidents, he had experienced recurrent problems with back 
pain.  An MRI in October 1997 demonstrated degenerative 
changes at L4-L5 and a disc fragment at the level of the L5 
pedicle. A subsequent MRI in September 2000 showed 
degenerative disc disease and disk protrusion as well as 
facet joint arthropathy at L4-L5 and L5-S1.  From the 
information available, Dr. Kynerd could say it was possible 
for accidents such as those the veteran experienced to 
contribute to changes which could result in problems with 
back pain.  

A January 2004 report from Dr. Kirkpatrick reports a 
diagnosis of back pain with degenerative disc disease.  He 
indicated that he had discussed with the veteran regarding 
his back pain, mild degeneration, and the cause and effect 
relationships.  Dr. Kirkpatrick stated that overall, he had 
given a history of having 2 injuries in the mid-1980's.  He 
was symptom free until that time.  He had asked Dr. 
Kirkpatrick about cause and effect with regard to that.  Dr. 
Kirkpatrick stated that he had suggested that, while it is 
not the only cause of the veteran's back pain, it is 
contributory.  He had discussed with the veteran the analogy 
of a worn out tire that hits a rock in the road.  Both the 
worn out tire and the rock share responsibility for the 
problem of a flat tire.  Similarly, with his back, there was 
some contribution from his genetic makeup no doubt, but he 
had no symptoms until he had these injuries in the mid 1980's 
and as such, they would share responsibility for his current 
back disability.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Arthritis may be presumed to have been incurred in service if 
manifested to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The issue in this case is entitlement to service connection 
for a back disorder.  There is a conflict in the evidence as 
to whether the veteran's current back disorder is related to 
service.  As such, evidence in support of the claim must be 
weighed against evidence against it.  

The Board accords the service medical records great probative 
value, as they were compiled contemporaneous to service.  The 
service medical records show only 3 instances of treatment, 
for muscle spasm, for abrasions, and for mid back muscle 
strain, and no X-rays.  Additionally, history provided by the 
veteran during service is deemed very probative, as it was 
given contemporaneous to service.  History provided by the 
veteran on the multiple service occasions, other than on 
service retirement examination in October 1995, is to the 
effect that there was no lasting, recurrent, or chronic back 
symptomatology in service.  The history from the veteran on 
service retirement examination in January 1995, and the 
physician's summary and elaboration, are probative positive 
evidence, as they were reported contemporaneous to service.  
However, the instances of back pain were reported to be 
infrequent and brief.  The clinical findings on the service 
examinations are deemed more probative.  They were compiled 
contemporaneous to service by trained health care providers 
who evaluated the veteran when his history was reported.  The 
clinical findings were all normal on the service 
examinations, including the service retirement examination in 
October 1995.  

The Board notes that the veteran claimed service connection 
for back disability in January 1996.  However, the only 
pertinent findings at the time of the May 1996 VA examination 
were an erect carriage, a normal range of motion of the back, 
normal posture and gait, and equal and active patellar 
reflexes.  No abnormal clinical findings were identified in 
the diagnosis of recurrent back strain, x-rays of the 
lumbosacral spine were normal, and the veteran reported only 
occasional intermittent back pain.  The evidence did not show 
chronic back disability at that time.  

At his hearing in October 1997 the veteran related that he 
sustained a back injury after service, in October 1996, and 
he described his significant back problems as having their 
onset with this injury.  Diagnostic studies, such as the 
October 1997 MRI, showing disc disease were subsequent to 
this post-service injury.

There are positive and negative post-service medical opinions 
of record on relationship to service.  

The December 1997 report from Dr. Di Carlo is negative 
evidence.  The motor vehicle accident which it alludes to is 
not contained in the report pages submitted.  The veteran did 
indicate, however, in November 1998, that the evaluation by 
Dr. Di Carlo was made following an accident in October 1996.  
Dr. Di Carlo's report does not relate the back disorders then 
found to service.

A positive November 2000 medical opinion from Dr. Kirkpatrick 
is based on a partial record rather than on a review of the 
veteran's entire claims folder.  Therefore, its probative 
value is diminished.  Also, Dr. Kirkpatrick's opinion relied 
on a history from the veteran of intermittent low back pain 
in service and of chronic and recurring symptoms since in-
service back injuries which is not supported by the record.  
Additionally, the veteran advised Dr. Kirkpatrick of a 
previous injury on a motorcycle where his back was part of 
the injury.  However, the May 1984 service medical record 
shows an abrasion on the left side of his back, and on 
treatment the following day, the only injury referred to was 
to the left foot, not the low back.  As such, the probative 
value of Dr. Kirkpatrick's opinion is diminished.  The Board 
finds that the veteran's denials of pertinent history in 
service and the normal clinical findings for the spine in 
service are more probative of whether the veteran had chronic 
and recurring low back symptoms during and since service.

The January 2002 VA spine examiner's opinion is negative 
evidence concerning relationship to service which the Board 
finds to be very probative.  The opinion was rendered after a 
review of the veteran's claims folder.  It noted treatment in 
service and after service.  [See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000), concerning factors for assessing the 
probative value of a medical opinion.]  It notes that there 
was no history of a back injury, and that no back X-rays had 
been done.  It opined that the currently diagnosed back 
condition was unrelated to the back condition in service.  
Since the claims folder was reviewed, this opinion is 
accorded more probative value than the November 2000 and 
January 2004 opinions from Dr. Kirkpatrick.

The January 2004 opinion from Dr. Kirkpatrick is positive but 
has little probative value.  The veteran had advised Dr. 
Kirkpatrick of 2 injuries in the 1980's and being symptom 
free until that time.  Dr. Kirkpatrick's reasoning contained 
the premise that the veteran had become chronically and 
recurrently symptomatic in service.  However, the 
preponderance of the evidence shows that the veteran was 
symptom-free in service after his muscle strain in March 
1985.  There is no indication that Dr. Kirkpatrick considered 
that in October 1996, the veteran was rear-ended and hurt his 
back and had had abnormal somatosensory evoked response and 
dermatomal studies after that.  Additionally, Dr. Kirkpatrick 
does not indicate in the opinion that he reviewed any records 
at that time.  These facts undermine the probative value of 
Dr. Kirkpatrick's opinion.

The opinion from Dr. Kynerd in May 2004 is neither positive 
nor negative, as it speaks in terms of a mere possible 
service relationship.  

In summary, there is no chronic back disease or injury shown 
in service records.  Service records including the histories 
provided by the veteran for dental and physical examination 
purposes, and the service examination clinical evaluations of 
his spine, lower extremities, and neurological system, show 
that his in-service symptoms were acute and transitory and 
resolved and that a chronic back disorder to include chronic 
lumbosacral strain or sprain, arthritis, or degenerative disc 
disease of the lumbosacral spine was not present in service.  
Arthritis was not shown within one year of service discharge.

There is a conflict in the evidence as to whether disability 
diagnosed after service is related to service.  The most 
probative evidence indicates that it is not.  The most 
probative evidence includes the service medical records and 
the January 2002 VA examination report.  The service medical 
records were contemporaneous to service, and the January 2002 
VA examiner reviewed the evidence in the veteran's claims 
folder.  Both indicate that his currently diagnosed back 
condition is unrelated to service.  

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, statements from him 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board notes that 
while the veteran is competent to report symptoms, he does 
not have medical expertise.  Therefore, he  cannot provide a 
competent opinion regarding diagnosis and causation.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for a back disorder is 
denied.


REMAND

In the April 2001 remand, the Board ordered the RO to obtain 
medical information from a podiatrist concerning functional 
impairment from the veteran's fractures of his right 2nd and 
3rd metatarsals, and to obtain a medical opinion from a 
podiatrist on whether the currently diagnosed Morton's 
neuroma and hypermobility of the 1st metatarsophalangeal 
joint with dorsal nerve impingement are related to the 
fractures of the right 2nd and 3rd metatarsals.  These 
conditions were not indicated on VA examination in January 
2002, but the right foot disabilities found at that time were 
included as a part of the service-connected disability.  The 
Board finds that further evaluation to assess Morton's 
neuroma and dorsal nerve impingement is not necessary.  
Unfortunately, the VA examiner did not describe functional 
loss resulting from the service-connected right foot 
disability as directed in the Board's remand.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As such, remand for 
compliance is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

A VA podiatry examination should be 
scheduled.  The examiner should describe 
any functional loss resulting from the 
in-service metatarsal fractures, 
including the inability to perform 
normal working movements of the foot 
with normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to 
evaluate any functional loss due to pain 
or weakness, and to document all 
objective evidence of those symptoms, 
including muscle atrophy.  In addition, 
the examiner should provide an opinion 
on the degree of any functional loss 
that is likely to result from a flare-up 
of symptoms or on extended use and not 
limit his/her evaluation of disability 
to a point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also 
be asked to provide an opinion on 
whether the veteran's complaints of pain 
and any demonstrated limitation of 
motion are supported by the objective 
evidence of foot pathology.  The 
examiner should provide the rationale 
for his/her opinion.  The claims folder 
should be made available to the 
examiner.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain relevant evidence, that evidence 
must be submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


